Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-5, 7-10 and 12-16 are allowed 
4.	Independent claims 1 and 14 claim a pressure sensor that includes a piezoelectric film having a flat part and a curved part and having opposed first and second main surfaces, a first electrode on the first main surface of the piezoelectric film, and a second electrode on the second main surfaces of the piezoelectric film. When the flat part of the piezoelectric film receives a pressing operation a first output is generated, and when the curved part of the piezoelectric film receives a pressing operation a second output different from the first output is generated, in a manner not disclose or suggested in any prior art.  
	The representative closest prior art is Park et al., US Patent Application Publication (20180040803), hereinafter “Park” and Ko et al., US Patent Application Publication (2013031079), hereinafter “Ko”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 14: “1. A pressure sensor comprising: a piezoelectric film having a flat part and a curved part in an initial state without an externally applied force, and does not generate a charge in the initial state, and the piezoelectric film having opposed first and second main surfaces; and a first electrode on the first main surfaces of the piezoelectric film; and a second electrode on the second main surfaces of the piezoelectric film, wherein when the flat part receives a pressing operation a first output is generated, and when the curved part receives a pressing operation a second output is generated, the first output being different than the second output, and the curved part includes a first curved part and a second curved part that are respectively disposed on each of opposed ends of the flat part that face each other such that the flat part is between the first curved part and the second curved part, and the first curved part and the second curved part curve in the same direction relative to the flat part.”.
In regards to claims 1 and 14 the representative prior art is Park and Ko.  Park discloses a flexible device includes a flexible body and a plurality of piezoelectric materials arranged on the flexible body that deform in response to drive signals causing deformation of the flexible body of the flexible device.
Ko discloses a physiological signal sensing structure, a stethoscope therewith, and a manufacturing method thereof are provided. The sensing structure for physiological signals includes a flexible substrate, a piezoelectric sensing structure and a damping structure. The piezoelectric sensing structure is disposed over the flexible substrate, and includes a first surface and a second surface. The second surface of the piezoelectric sensing structure faces the flexible substrate. The piezoelectric sensing structure is an arc with a curvature, and the first surface thereof may face outward. The damping structure may be disposed between the flexible substrate and the piezoelectric sensing structure. In an embodiment, a further amplifying structure is disposed over the first surface of the piezoelectric sensing structure and contacts or does not contact a top region of the first surface.

In regards to claims 1 and 14 Park and Ko, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “and the curved part includes a first curved part and a second curved part that are respectively disposed on each of opposed ends of the flat part that face each other such that the flat part is between the first curved part and the second curved part, and the first curved part and the second curved part curve in the same direction relative to the flat part.” of the claimed invention.  Claims 2-5, 7-10, 12 & 13; and 15 & 16 depend from claims 1 and 14 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694